Title: From George Washington to Colonel George Baylor, 22 September 1778
From: Washington, George
To: Baylor, George


          
            Dear Sir.
            Head Quarters [Fredericksburg] 22d Septr 1778
          
          Your letter of the 20th Inst. I had the pleasure of receiving yesterday.
          I would wish you to ascertain with as much precision as possible the number of troops that imbark, and the time of their departure from New york, with what other circumstances can be gained respecting them. For this purpose you will use every means in your power, and transmit the result of the enquiry to me with all expedition. I am Sir your most obt Servt
          
            Go: Washington
          
          
          p.s. you will keep a careful and constant look out on the north river, and should you observe any number of transports in motion this way, you will give the earliest notice possible to the commander at west point.
          
        